DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 210.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are the means by which: a combustor can be configured to receive a combustor fuel and convert the fuel into combustor heat; a gap can be defined between the combustor and a reformer disposed annularly about the combustor; and catalyst disposed within the gap can convert the combustor fuel to the combustor heat. In other words, how can a gap exist between the combustor and reformer in which the same combustion occurs that is said to occur in the combustor. While combustion can (and, according to the instant specification, ostensibly does) occur in both the combustor and the gap, the both independent claims 1 and 13 allude to the same singular reaction occurring in two different places. Claims 2-12 depend on claim 1 and claims 14-20 depend on claim 13.
Both claims 1 and 13 recite a combustor fuel injection aperture. Claim 2 further defines the injection aperture as having injector holes along a perimeter of an annular ring. But the instant specification and drawings do not clearly indicate which element is the injection aperture. Element (214) in Figure 1D is an injector disc with injection points (215) but also depicts element (212) a fuel and air injection point that appears ring-shaped with holes. Paragraph 20 of the instant specification references an annular ring 
Claim 1 recites the limitation "the combustion zone" in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-12 depend on claim 1.
Claim 13 recites the limitation "the combustion zone" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim. Claims 14-20 depend on claim 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-5, 7, and 9-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fischer (US 2013/0195735 A1) in view of West (US 2007/0258883 A1).
Regarding claims 1-3 and 12, Fischer discloses an apparatus comprising: a combustor 80 capable of combusting fuel; a reformer 86 disposed annularly about the combustor 80 (see Figure 1), wherein the combustor 80 and reformer 86 define a gap 82 in which combustion occurs and a heat transfer zone is effected between the combustor flow path 80 and reformer flow path 86 (paragraphs 24); and a combustion fuel aperture (unlabeled circle in element 44 of Figure 1) capable of providing fuel 50 
Regarding claims 4 and 5, West discloses that the corrugated fecralloy sheet comprise 10% alumina coating and Pd/Pt (paragraph 26).
Regarding claim 7, Fischer discloses that the reformer and combustor flows are countercurrent (see Figure 1).
Regarding claims 9-11, Fischer discloses corrugated reformation catalyst carriers (paragraph 25).
Regarding claims 13, Fischer discloses an apparatus comprising: a combustor 80 capable of combusting fuel; a reformer 86 disposed annularly about the combustor 80 (see Figure 1), wherein the combustor 80 and reformer 86 define a gap 82 in which combustion occurs and a heat transfer zone is effected between the combustor flow path 80 and reformer flow path 86 (paragraphs 24); and a combustion fuel aperture (unlabeled circle in element 44 of Figure 1) capable of providing fuel 50 into the combustor (paragraph 16). Fischer discloses the use of a reformer catalyst but not the use of a combustion catalyst. West—in an invention for a reformer assembly with combustion heat exchange—discloses the use of fecralloy corrugated inserts within and .

Claims 6 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fischer and West as applied to claim 3 above, and further in view of Lee (US 2007/0071663 A1).
Neither Fischer nor West disclose the use of nickel reformation catalyst. Lee—in an invention for a reforming apparatus that utilizes combustion heat exchange—discloses the use of nickel catalyst supported on pelletized alumina for its efficacy and surface area (paragraph 63). It would have been obvious to one having ordinary skill in the art at the time of invention to utilize the well-known standard of nickel as reformer catalyst and pelletized carries to increase surface area in Fischer and West as disclosed in Lee.

Claims 14-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fischer and West as applied to claim 13 above, and further in view of Lee.
Regarding claims 14 and 16, Neither Fischer nor West disclose the use of nickel reformation catalyst. Lee—in an invention for a reforming apparatus that utilizes combustion heat exchange—discloses the use of nickel catalyst supported on pelletized alumina for its efficacy and surface area (paragraph 63). It would have been obvious to 
Regarding claim 15, Fischer discloses that the reformer and combustor flows are countercurrent (see Figure 1).
Regarding claims 17-20, Fischer discloses corrugated reformation catalyst carriers (paragraph 25).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241. The examiner can normally be reached M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-




/IMRAN AKRAM/Primary Examiner, Art Unit 1725